     Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


RONALD MARSHALL                                       CIVIL ACTION


VERSUS                                                NO: 18-13569


JAMES LEBLANC ET AL.                                  SECTION: “H”




                         ORDER AND REASONS
      Before the Court is Plaintiff’s Motion for Temporary Restraining Order
and Preliminary Injunction (Doc. 39). For the following reasons, the Motion is
DENIED.


                              BACKGROUND
      Plaintiff Ronald Marshall, a state prisoner, filed the instant action pro
se in December 2018, alleging that he has been denied adequate medical care
in violation of 42 U.S.C. § 1983 at Rayburn Correctional Center (“Rayburn”)
where he is housed. Specifically, Plaintiff alleges that Defendants refuse to
provide him with antiviral medications for the treatment of Hepatitis B and
Hepatitis C. In his Complaint, Plaintiff named as defendants, in their official
and individual capacities, James LeBlanc, Secretary of Louisiana Department
                                      1
      Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 2 of 9



of Public Safety and Corrections; Robert Tanner, Warden at Rayburn; Beverly
Kelly, Assistant Warden of Medical Treatment at Rayburn; and Dr. Robert
Cleveland, Medical Director at Rayburn. Defendants filed a motion to dismiss
Plaintiff’s claims.
       This Court granted in part Defendants’ Motion to Dismiss, maintaining
only Plaintiff’s individual capacity claim against Defendant Cleveland and
official capacity claims for injunctive relief against Defendants LeBlanc,
Tanner, and Kelly. The Court granted Plaintiff leave to amend his Complaint
and appointed pro bono counsel to assist him. Plaintiff then filed an amended
complaint on May 8, 2020, reasserting claims against Cleveland, LeBlanc,
Tanner, and Kelly in their individual and official capacities. 1 In addition,
Plaintiff added claims arising out of the COVID-19 pandemic. Plaintiff alleges
that Rayburn has failed to implement policies to protect against the spread of
the disease in the facility and brings a claim for unlawful conditions of
confinement in violation of the Eighth and Fourteenth Amendment.
       Prior to amending his Complaint, Plaintiff, through appointed counsel,
filed the instant Motion for Temporary Restraining Order and Preliminary
Injunction. Plaintiff seeks an injunction requiring Defendants to implement
protective measures in compliance with the Center for Disease Control’s
recommendations to protect Plaintiff, who has underlying medical conditions,
from the spread of COVID-19 at Rayburn. Defendants oppose on several
grounds.




       1 Plaintiff also added a claim against Randy Lavespere, the Interim Medical Director
for the Louisiana Department of Corrections, in his official capacity.
                                               2
         Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 3 of 9



                                      LEGAL STANDARD
         An applicant for preliminary injunctive relief must show: (1) a
substantial likelihood that he will prevail on the merits; (2) a substantial
threat that he will suffer irreparable harm if the injunction is not granted; (3)
his threatened injury outweighs the threatened harm to the party whom he
seeks to enjoin; and (4) granting the preliminary injunction will not disserve
the public interest. 2 A preliminary injunction is an extraordinary remedy. 3
Accordingly, a preliminary injunction should only be granted when the party
seeking it has clearly carried the burden of persuasion on all four
requirements. 4 A preliminary injunction is treated as an exception rather than
the rule. 5



                                     LAW AND ANALYSIS
         At the outset, Defendants argue that Plaintiff’s claims regarding
Rayburn’s failure to implement policies preventing the spread of COVID-19
are not properly before the Court. After this Court granted in part Defendants’
Motion to Dismiss, it gave Plaintiff leave to amend his Complaint. Defendants
complain that, while Plaintiff was allowed to amend his Complaint to address
the ruling on the Motion to Dismiss, Plaintiff did not have or seek leave to
supplement his Complaint with new claims arising out of the COVID-19
pandemic.


         2   Lake Charles Diesel, Inc. v. Gen. Motors Corp., 328 F.3d 192, 195–96 (5th Cir. 2003).
         3   Miss. Power & Light Co. v. United Gas Pipe Line, Co., 760 F.2d 618, 621 (5th Cir.
1985).
         4   Id.
         5   State of Tex. v. Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th Cir. 1975).
                                                     3
     Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 4 of 9



      Federal Rule of Civil Procedure 15(d) states that “[o]n motion and
reasonable notice, the court may, on just terms, permit a party to serve a
supplemental pleading setting out any transaction, occurrence, or event that
happened after the date of the pleading to be supplemented.” “The decision to
grant or deny leave to supplement is within the sound discretion of the district
court.” 6 Plaintiff did not properly request leave from this Court before
supplementing his Complaint with claims arising out of the COVID-19
pandemic. That said, this Court would have granted such relief, and denial of
his motion for injunctive relief on this ground would only serve to further delay
resolution of this matter. This is especially true where Defendants requested
additional time to respond to the instant motion until after Plaintiff had
amended his Complaint under the guise of allowing Plaintiff to properly
present his claims to the Court. 7 Their argument here—that Plaintiff’s
amendment improperly added the claims at issue—is contrary to this earlier
position.
      The Court must next consider whether Plaintiff has shown a substantial
likelihood that he will prevail on the merits. Because this Court ultimately
finds that Plaintiff failed to exhaust his administrative remedies prior to
bringing this action, it need not address Defendants’ other arguments.
      The Prison Litigation Reform Act (“PLRA”) requires inmates to exhaust
“such administrative remedies as are available” before filing suit in federal
court to challenge prison conditions. 8 This exhaustion obligation is



      6 Gentilello v. Rege, 627 F.3d 540, 546 (5th Cir. 2010).
      7 Doc. 51.
      8 42 U.S.C. § 1997e(a).

                                              4
      Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 5 of 9



mandatory. 9 “So long as the State’s administrative procedure grants authority
to take some action in response to a complaint, that procedure is considered
‘available,’ even if it cannot provide the remedial action an inmate demands.” 10
That said, exhaustion is not required when a remedy is not available. “[T]he
ordinary meaning of the word ‘available’ is capable of use for the
accomplishment of a purpose.” 11 The Supreme Court has stated that a remedy
is not “available” when:
             1. The procedure “operates as a simple dead end” because
       “the relevant administrative procedure lacks authority to provide
       any relief,” or “administrative officials have apparent authority,
       but decline ever to exercise it.”
             2. The “administrative scheme [is] so opaque that . . . no
       reasonable prisoner can use them.”
             3. Or when “prison administrators thwart inmates from
       taking advantage of a grievance process through machination,
       misrepresentation, or intimidation.” 12
       Plaintiff argues that relief is unavailable here because of the urgency of
the COVID-19 pandemic and the delay in receiving responses to prisoner
grievances. Plaintiff alleges that he filed two complaints through Rayburn’s
Administrative Remedy Procedure—one on April 8 and another on April 13,
2020. Plaintiff contends that he received a response from Rayburn denying his
requests and has now proceeded to the second step of the grievance process—
appealing the denial to Defendant LeBlanc’s office. 13 Pursuant to the

       9 Valentine v. Collier, 956 F.3d 797, 804 (5th Cir. 2020) (Valentine I) (citing Booth v.
Churner, 532 U.S. 731, 741 n.6 (2001).
       10 Id. (internal quotations omitted).
       11 Valentine v. Collier, No. 19A1034, 2020 WL 2497541, at *1 (U.S. May 14, 2020)

(Valentine II) (internal quotations omitted).
       12 Valentine I, 956 F.3d at 804 (quoting Ross v. Blake, 136 S. Ct. 1850, 1859 (2016)).
       13 Plaintiff has not provided this Court with a copy of either of his requests, his appeal,

or Rayburn’s response thereto.
                                                5
      Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 6 of 9



Louisiana Administrative Code, Defendant Leblanc has 45 days within which
to respond to Plaintiff’s appeal. 14 However, “Superintendent LeBlanc issued an
order on March 23 temporarily suspending the administrative deadlines for
replying to grievances.” 15 Plaintiff argues that this suspension of deadlines
renders the administrative review process unavailable. He argues that
“Defendants’ wait-and-see approach would require Plaintiff to have his
grievance become moot, through infection or even death, before he is allowed
to bring suit.” 16
      In Valentine v. Collier, the Fifth Circuit stayed the district court’s
injunction requiring a Texas prison to implement a laundry list of cleaning and
social distancing protocols in response to the COVID-19 pandemic. 17 It held
that the defendants were likely to succeed on the appeal in part because the
plaintiffs had not exhausted their administrative remedies. 18 The district court
held that the administrative review process was “too lengthy to provide timely
relief, and therefore incapable of use and unavailable under the special
circumstances of the COVID-19 crisis.” 19 The Fifth Circuit explained:
      The Supreme Court rejected this “special circumstances” exception
      “as inconsistent with the PLRA.” In so holding, the Court noted
      that the precursor to today’s § 1997e(a) “would require exhaustion
      only if a State provided ‘plain, speedy, and effective’ remedies . . .
      .” By enacting the PLRA (which removed that proviso), Congress
      rejected this “weak exhaustion provision” in favor of an
      “invigorated” and absolute “exhaustion provision.” In the Supreme


      14 LA. ADMIN. CODE, tit. 22, § 325(J)(1)(b).
      15 Marlowe v. LeBlanc, No. 20-30276, 2020 WL 2043425, at *3 (5th Cir. Apr. 27, 2020).
      16 Doc. 64.
      17 Valentine I, 956 F.3d at 805.
      18 Id.
      19 Id. at 804–05.

                                              6
     Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 7 of 9



      Court’s view, reading a “special circumstances” exception into the
      PLRA would undo the PLRA and “resurrect” its predecessor.
             The district court’s understanding of the exhaustion
      requirement similarly revivifies the rejected portions of the old
      regime. The crux of the court’s concern is that TDCJ has not acted
      speedily enough. But that was an exception to exhaustion under
      the old § 1997e(a), not the current one. Moreover, the district court
      held that TDCJ’s procedure would be unduly lengthy if TDCJ were
      to use the full time allotted for a response to the grievance under
      state law. But the district court never found that TDCJ would take
      the full time if given the chance. The holding that the TDCJ
      process “presents no ‘possibility of some relief,’” is therefore
      unsupported by the evidence. 20
The Fifth Circuit, therefore, held that an administrative remedy was available
when it “remains possible (and the procedure available)” even if the process
did not move “as swiftly as Plaintiffs would like.” 21
      In a memorandum opinion, the United States Supreme Court denied an
application to vacate the Fifth Circuit’s stay of injunction. 22 Justice Sotomayor,
joined by Justice Ginsburg, wrote separately “to highlight the disturbing
allegations presented below.” 23 Sotomayor counseled that:
      [I]f a plaintiff has established that the prison grievance procedures
      at issue are utterly incapable of responding to a rapidly spreading
      pandemic like Covid–19, the procedures may be ‘unavailable’ to
      meet the plaintiff’s purposes, much in the way they would be if
      prison officials ignored the grievances entirely. . . . I caution that
      in these unprecedented circumstances, where an inmate faces an
      imminent risk of harm that the grievance process cannot or does




      20 Id. at 805 (internal citations omitted).
      21 Id.
      22 Valentine II, 2020 WL 2497541, at *3.
      23 Id.

                                               7
     Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 8 of 9



      not answer, the PLRA’s textual exception could open the
      courthouse doors where they would otherwise stay closed. 24
      In Marlowe v. LeBlanc, the Fifth Circuit relied on its analysis in
Valentine I to again stay enforcement of an injunction requiring a prison—the
same facility at issue here—to comply with its own internal policies and submit
a plan to ensure proper social distancing and hygiene practices to prevent the
spread of COVID-19. 25 The Fifth Circuit held that the defendants had a
likelihood of success on appeal, in part, because the plaintiff had failed to
exhaust administrative remedies. It acknowledged that the suspension of the
deadline to respond to complaints “may have affected the ‘availability’ of
exhaustion.” 26 It held, however, that the plaintiff had made “no effort to explain
the impact of that order on his refusing to file a grievance or on the way in
which it would have been processed,” and therefore held that the PLRA’s
exhaustion requirement could not be excused. 27
      Here too, Plaintiff has not shown how the suspension of deadlines will
impact the appeal of the denial of his grievance. The suspension of deadlines
does not mean—as Plaintiff suggests—that his appeal will never be addressed.
In fact, Plaintiff has shown that his claim is being processed timely as it has
already proceeded past the first step of the administrative remedy procedure.
Plaintiff cannot show that Defendants are “utterly incapable of responding” to
his grievance when they in fact have already responded. 28 This Court cannot,
therefore, say that an administrative remedy is unavailable. Just as in


      24 Id.
      25 Marlowe, 2020 WL 2043425, at *3.
      26 Id.
      27 Id.
      28 Valentine II, 2020 WL 2497541, at *3.

                                            8
     Case 2:18-cv-13569-JTM-JVM Document 65 Filed 06/01/20 Page 9 of 9



Valentine, a remedy is available when it is possible even if it may not be
addressed as quickly as Plaintiff would like. Accordingly, Plaintiff’s failure to
exhaust administrative remedies as required by the PLRA cannot be excused,
and he cannot show a substantial likelihood that he will prevail on the merits.
Plaintiff’s request for injunctive relief is denied at this time.


                                 CONCLUSION
      For the foregoing reasons, the Motion is DENIED without prejudice to
the right to reurge after administrative remedies have been exhausted.


                        New Orleans, Louisiana this 1st day of June, 2020.


                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE




                                         9
